      CASE 0:19-cv-01974-SRN-HB Document 17 Filed 07/13/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Tammy R.,
                                                   Civil No. 19-cv-1974 (SRN/HB)
                    Plaintiff,

v.
                                                      ORDER ON REPORT
Andrew Saul,                                        AND RECOMMENDATION
Commissioner of Social Security,

                     Defendant.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;

       2.     Plaintiff’s Motion for Summary Judgment [Doc. No. 12] is DENIED; and

       3.     Defendant’s Motion for Summary Judgment [Doc. No. 14] is GRANTED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 13, 2020                     s/Susan Richard Nelson
                                         SUSAN RICHARD NELSON
                                         United States District Judge
